FILED

DEC 1 6 2011
UNITED STATES DISTRICT COURT c;e,k, U_S_ D|.stn.ct& 8
FOR THE DISTRICT OF COLUMBIA C°Wfs for the District afa
Leona Cosby, )
Plaintiff, j
v. j Civil Action No.ll 
Carton Lewis, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction See Fed. R. Civ. P. S(a).

Plaintiff is a District of Columbia resident suing another District of Columbia resident for
alleged stalking and harassment. The complaint neither presents a federal question nor provides
a basis for diversity jurisdiction because both parties reside in the District. See Bush v. Butler,
521 F. Supp. 2d 63, 71 (D.D.C. 2007) ("Forjurisdiction to exist under 28 U.S.C. § 1332, there

must be complete diversity between the parties, which is.to say that the plaintiff may not be

a citizen of the same state as any defendant.") (citations omitted). A separate Order of dismissal

accompanies this Memorandum Opinion-  % l

llnited States ljistricvt Judge

December g , 201 l